In re: State of Louisiana, Through the Department of Highways applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Avoyelles.
Writ refused. On the facts found by the Court of Appeal we find no error of law in its judgment.
BARHAM, J.,
is of the opinion the writ should be granted. The court has held as a matter of law that a motorist who disregarded six (6) warning signs beginning 1500' from a T intersection or dead end, who saw the stop sign at the intersection and ran through at 60 m. p. h. was not contributorily negligent.
McCALEB, C. J., concurs in the views of BARHAM, J.